DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 22-40 are pending and examined on the merits herein. 
Election/Restrictions
Applicant’s election without traverse of the GH61 polypeptide corresponding to SEQ ID NO: 36 in the reply filed on 04 November 2020 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-28 of copending Application No. 16/269,212 (reference application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claims 22-26 and 30 contemplate a GH-61 variant having at least 95% identity, but less than 100% identity, relative to SEQ ID NO: 36. The instant claims further recite the limitation wherein the variant comprises a leucine at position 154 relative to SEQ ID NO: 30 and a lysine at position 159 relative to SEQ ID NO: 30. 
Claim 27 of the ‘212 application contemplates a GH-61 polypeptide having sharing 100% identity relative to instant SEQ ID NO: 36. See sequence alignment below. Claim 27 further recites the limitation wherein the variant comprises a leucine at position 154 relative to SEQ ID NO: 30 and a lysine at position 159 relative to instant SEQ ID NO: 30. See sequence alignment below. These mutations would result in a GH-61 variant having at least 95% identity, but less 
Instant claims 27-28 contemplate wherein the GH-61 variant further comprises a L111V substitution relative to SEQ ID NO: 30. 
Claims 27-28 of the ‘212 application contemplate wherein the GH-61 variant comprising a leucine at position 154 relative to SEQ ID NO: 30 and a lysine at position 159 further comprises a L111V substitution relative to SEQ ID NO: 30.
Instant claim 29 contemplates wherein the thermostabilty of the variant is increased by 1.01 fold. Given that the instantly claims GH-61 variant and the GH-61 variant claimed in the ‘212 application are patentability indistinguishable, both variants would inherently have the same thermostabilty. 

Alignment Between Instant SEQ ID NO: 36 and SEQ ID NO: 36 of ‘212 Application 

US-16-269-212-36
; Sequence 36, Application US/16269212
; GENERAL INFORMATION
;  APPLICANT: Novozymes, Inc.
;  APPLICANT:Novozymes A/S
;  APPLICANT:Lin, Janine
;  APPLICANT:Bohan, Doreen
;  APPLICANT:Maranta, Michelle
;  APPLICANT:Beresford, Leslie
;  APPLICANT:Lamsa, Michael
;  APPLICANT:Sweeney, Matthew
;  APPLICANT:Wogulis, Mark
;  APPLICANT:Znameroski, Elizabeth
;  APPLICANT:Rasmussen, Frank
;  TITLE OF INVENTION: GH61 Polypeptide Variants and Polynucleotides Encoding Same
;  FILE REFERENCE: 12432-US-PCD
;  CURRENT APPLICATION NUMBER: US/16/269,212
;  CURRENT FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 14/395,984
;  PRIOR FILING DATE: 2014-10-21
;  PRIOR APPLICATION NUMBER: PCT/US2013/038477
;  PRIOR FILING DATE: 2013-04-26
;  PRIOR APPLICATION NUMBER: US 61/639,648
;  PRIOR FILING DATE: 2012-04-27
;  NUMBER OF SEQ ID NOS: 411

; SEQ ID NO 36
;  LENGTH: 253
;  TYPE: PRT
;  ORGANISM: Penicillium sp.
US-16-269-212-36

  Query Match             100.0%;  Score 1381;  DB 105;  Length 253;
  Best Local Similarity   100.0%;  
  Matches  253;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MLSSTTRTLAFTGLAGLLSAPLVKAHGFVQGIVIGDQFYSGYIVNSFPYESNPPPVIGWA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MLSSTTRTLAFTGLAGLLSAPLVKAHGFVQGIVIGDQFYSGYIVNSFPYESNPPPVIGWA 60

Qy         61 TTATDLGFVDGTGYQGPDIICHRNATPAPLTAPVAAGGTVELQWTPWPDSHHGPVITYLA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTATDLGFVDGTGYQGPDIICHRNATPAPLTAPVAAGGTVELQWTPWPDSHHGPVITYLA 120

Qy        121 PCNGNCSTVDKTTLEFFKIDQQGLIDDTSPPGTWASDNLIANNNSWTVTIPNSVAPGNYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PCNGNCSTVDKTTLEFFKIDQQGLIDDTSPPGTWASDNLIANNNSWTVTIPNSVAPGNYV 180

Qy        181 LRHEIIALHSANNKDGAQNYPQCINIEVTGGGSDAPEGTLGEDLYHDTDPGILVDIYEPI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LRHEIIALHSANNKDGAQNYPQCINIEVTGGGSDAPEGTLGEDLYHDTDPGILVDIYEPI 240

Qy        241 ATYTIPGPPEPTF 253
              |||||||||||||
Db        241 ATYTIPGPPEPTF 253

Alignment Between Instant SEQ ID NO: 30 and SEQ ID NO: 30 of ‘212 Application 

US-16-420-609-30
; Sequence 30, Application US/16420609
; GENERAL INFORMATION
;  APPLICANT: Lin, Janine
;  APPLICANT:Bohan, Doreen
;  APPLICANT:Maranta, Michelle
;  APPLICANT:Beresford, Leslie
;  APPLICANT:Lamsa, Michael
;  APPLICANT:Hansen, Bjarne G
;  APPLICANT:Rasmussen, Frank W.
;  APPLICANT:Sweeney, Matt
;  APPLICANT:Boyle III, Douglas J.
;  TITLE OF INVENTION: GH61 Polypeptide Variants and Polynucleotides Encoding Same
;  FILE REFERENCE: 12342-US-PCD
;  CURRENT APPLICATION NUMBER: US/16/420,609
;  CURRENT FILING DATE: 2019-05-23
;  PRIOR APPLICATION NUMBER: US 14/358,642
;  PRIOR FILING DATE: 2014-05-15
;  PRIOR APPLICATION NUMBER: PCT/US2012/066278
;  PRIOR FILING DATE: 2012-11-21
;  PRIOR APPLICATION NUMBER: US 61/562,277
;  PRIOR FILING DATE: 2011-11-21
;  NUMBER OF SEQ ID NOS: 346
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 250
;  TYPE: PRT
;  ORGANISM: Aspergillus fumigatus
US-16-420-609-30

  Query Match             100.0%;  Score 1340;  DB 107;  Length 250;
  Best Local Similarity   100.0%;  


Qy          1 MTLSKITSIAGLLASASLVAGHGFVSGIVADGKYYGGYLVNQYPYMSNPPDTIAWSTTAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTLSKITSIAGLLASASLVAGHGFVSGIVADGKYYGGYLVNQYPYMSNPPDTIAWSTTAT 60

Qy         61 DLGFVDGTGYQSPDIICHRDAKNGKLTATVAAGSQIEFQWTTWPESHHGPLITYLAPCNG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLGFVDGTGYQSPDIICHRDAKNGKLTATVAAGSQIEFQWTTWPESHHGPLITYLAPCNG 120

Qy        121 DCATVDKTTLKFVKIAAQGLIDGSNPPGVWADDEMIANNNTATVTIPASYAPGNYVLRHE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DCATVDKTTLKFVKIAAQGLIDGSNPPGVWADDEMIANNNTATVTIPASYAPGNYVLRHE 180

Qy        181 IIALHSAGNLNGAQNYPQCFNIQITGGGSAQGSGTAGTSLYKNTDPGIKFDIYSDLSGGY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IIALHSAGNLNGAQNYPQCFNIQITGGGSAQGSGTAGTSLYKNTDPGIKFDIYSDLSGGY 240

Qy        241 PIPGPALFNA 250
              ||||||||||
Db        241 PIPGPALFNA 250

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 27 contemplate that the positons of the substitutions are relative to the mature polypeptide of SEQ ID NO: 30. The specification indicates that the mature polypeptide of SEQ ID NO: 30 is amino acids 22-250. See page 12 at lines 13-14. That being said, it unclear if the numbering contemplated in claims 22 and 27 starts at position 1 of SEQ ID NO: 30 or if the numbering starts at position 22 (i.e. corresponding to the first amino acid of the mature 
In the interest of compact prosecution, it will be assumed that the numbering of the substitutions recited in claim 22, 27, 40 start relative to position 1 of SEQ ID NO: 30 and SEQ ID NO: 36. However, such treatment does not relieve Applicant of the responsibility of responding to this rejection. Moreover, if the actual meaning of the claims is different than that posited by the Examiner; than additional prior art and 35 USC 112 rejections may be readily applied in a subsequent Office Action.  
Claim 36 raises issue of indefiniteness in its recitation of “comprising one or more substitutions or corresponding substitutions” at lines 2-3. The use of these terms together makes it unclear if the claim is contemplating the substitutions relative to SEQ ID NO: 36 or relative to a corresponding position in different sequence. 
Conclusion
No claims are allowed.
Claims 22-40 are free of the prior art, given the failure of the prior art, to teach or suggest the a GH-61 variant having at least 95% identity, but less than 100% identity relative to SEQ ID NO: 36, wherein said variant comprises the specification mutations at positions 105, 154, 188, 189, 216, or 229 relative to SEQ ID NO: 30. 
The closest prior art made of record is GenBank Accession XP_001271679.1, corresponding to a GH61 polypeptide having a G188A substitution relative to SEQ ID NO: 30. However, the XP_001271679.1 only shares 60% identity relative to SEQ ID NO: 36.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.